Citation Nr: 1740670	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to July 1988. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is of record.

In June 2014, the Board remanded the Veteran's claim of entitlement to service connection for a low back disability for additional development.  The requested development was completed, and this claim is now properly before the Board.


FINDING OF FACT

A chronic low back disorder is not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative disc disease of the lumbar spine is related to his active service or any service connected disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Board's June 2014 Remand identified VA treatment records were obtained and added to the record.  The Veteran was also afforded a VA in April 2016, which was supplemented by addendum opinions.  Accordingly, the Board finds there has been substantial compliance with the Remand instructions.

The Veteran and his attorney have expressed concern at the adequacy of his April 2016 VA examination.  The attorney argues that the examination does not address the baseline of the Veteran's back disability when addressing the question of aggravation.  While it is true that a baseline was not provided, such does not render the opinion inadequate.  The examiner determined that there was no aggravation.  The question of determining compensation based on aggravation, which is determined with a baseline, becomes moot.  It is also worth noting that the Board's remand did not ask the examiner to provide a baseline.   

The Veteran also states the examination was inadequate based on the brevity of his physical examination, which also lacked in any detail.  To the extent that he is questioning the competency of the examiner, the Board notes that the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary. Hilkert v. West, 12 Vet. App. 145 (1999).  In this regard, the chosen VA examiner is a qualified medical professional, who is an orthopedist, and he provided no indication that he lacked the expertise needed to provide the requested opinion. See Wise v. Shinseki, 26 Vet. App. 517, 527 (2014).  This physician had also previously examined the Veteran.  The Veteran's attorney did not give any explanation for why the chosen VA examiner was not qualified.  Parks v. Shinseki, 716 F.3d 581, 585-86   (Fed. Cir. 2013); Cox v. Nicholson, 20 Vet. App. 563   (2007).  Thus, the VA examiner's opinion is competent medical evidence, and it is not the equivalent of a lay opinion.


Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d)(2016). Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from active service, including degenerative arthritis of the spine. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).

Under 38 C.F.R. § 3.303 (b) (2016), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a)(2016).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016). In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a lumbar spine disorder. It is also highlighted that the Veteran underwent a physical examination in April 1988, after his shoulder surgery, and his entire examination was within normal limits.  There is also no evidence of a diagnosis of arthritis of the spine within a year of discharge.  The first evidence of any complaints, treatment, or diagnosis of low back disability is not shown until 2005, which is many years post service.  Such negates a finding of service connection under the theories of direct (3.303(a)), presumptive (3.309(a)), or continuity of symptomatology (3.303(b)).  The Veteran does not argue the contrary.  He likewise does not contend that his low back disability is directly related to service due to any accident or injury.

Rather, the Veteran believes his lumbar spine disability was caused by his service-connected disabilities. He states that after his shoulder surgery, he started having problems in his back and neck, including soreness and stiffness.  He states that over time, the spasms he was experiencing in his upper back, including a service-connected cervical strain, "started moving down." See March 2014 hearing transcript. The Veteran further indicated that as a result of his shoulder surgery, his posture and body habitus were altered, which in turn caused the service-connected cervical strain, and is now putting pressure on his low back. See Id.

There is no dispute that the Veteran has a current low back disability. The April 2016 VA examination confirmed the Veteran's diagnosis of degenerative disc disease (DDD), and specifically, degenerative arthritis of the lumbar spine.  He is also service connected for multiple disabilities including cervical spine strain and right shoulder disability.  Elements (1) and (2) of Wallin has been met.


The first instance of treatment for the Veteran's lower back is documented in May 2005 VA medical records.  A June 2005 VA treatment note reflects that the Veteran complained of low back pain radiating into his right leg, and stated that he has had this pain for seven weeks. No inciting event was noted, but the Veteran reported that his condition worsened over the previous four weeks as he was experiencing right foot drop and debilitating pain in the right leg.   Reference is made to various records, to include those related to mental health care, to the Veteran reporting an injury to his back in 2005. 

In January 2010, the Veteran presented for a physical therapy consultation at a VA facility. It was noted that the Veteran complained of "foot drag" and left elbow pain, and that the Veteran believed his right shoulder problem has caused his rightward postural lean.  There was no such finding made by this examiner.  Positional trials revealed various restrictions, and the therapist noted that while the Veteran could achieve fairly normal posture, his positions were uncomfortable. It was assessed the Veteran could benefit from further treatment with physical therapy.

In April 2011, the Veteran underwent an examination of his shoulder, muscle and cervical spine conditions. No ankylosis of the cervical spine was found. The Veteran reported that while the pain from his cervical spine condition travels to other locations in his body, he stated that the pain goes across his right shoulder to below his shoulder blade. No mention of his lumbar spine was made. Furthermore, upon assessment of his muscle condition in his shoulder, the Veteran reported that there were no associated conditions. 

In May 2012, the Veteran was afforded a VA examination to assess the nature and etiology of his lumbar spine disability.  The Veteran was confirmed to have postoperative lumbar disc disease.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine was due to natural age progression, and that the 2005 surgery was for a herniated disc. The examiner further opined that while the Veteran does have deformity from his shoulder surgery, it is more likely than not that the deformity from his surgery has aggravated his low back condition. The examiner stated that the extent is speculative and a baseline is speculative. 

Before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  A speculative medical opinion is inadequate if the examiner does not indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id. at 390.  Such was the case with the May 2012 examination report.

The Veteran was afforded another VA examination.  The May 2012 examiner supplemented his opinion. After review of the entire claims file and an in-person examination, which confirmed the diagnosis of degenerative arthritis of the lumbar spine, the examiner offered a clarifying addendum in September 2016, stating more specifically that the Veteran's back condition is not related to his shoulder disability, as it is a separate anatomic area of the body.  The examiner also found no aggravation of the Veteran's lumbar disability due to his shoulder disability. The examiner also opined as to the relationship between the Veteran's cervical spine disability and his shoulder disability.  Specifically, he stated that while the Veteran has degenerative disc disease of the cervical spine, this is a separate anatomic area not related to the right shoulder.  He emphasized that the degenerative disc disease in the lumbar spine was assessed to be separate and not related to the Veteran's service-connected cervical strain. The examiner stated that the lumbar degenerative disc disease resulted from natural age progression and is unrelated to the cervical strain since a strain is a soft tissue injury only. Finally, in a May 2017 addendum, the examiner stated that the Veteran's lower back is a separate anatomic area, is not aggravated by the neck or shoulder, and the lumbar degenerative disc disease is the result of natural age progression.

The Board acknowledges that the examiner did not specifically address the Veteran's contention that his altered body habitus either caused or aggravated his lumbar degenerative disc disease.  Such does not render the opinion inadequate. The examiner determined the lumbar spine is a separate anatomic area to his service-connected shoulder and cervical spine disabilities, which essentially conveys that a relationship does not exist.  Moreover, as indicated, the examiner stated that the degenerative disc disease of the lumbar spine naturally developed due to the Veteran's age. 

The September 2016 opinion is clearly negative.  The examiner determined that the Veteran's lumbar spine disability is neither related to his service, nor aggravated by other service-connected conditions, and his opinion is accompanied by accurate facts and a sufficient rationale; namely that his shoulder and neck are anatomically separate from his lumbar spine, that his lumbar spine disability is a result of natural age progression and that there was no in-service injury. There is no competent opinion to the contrary.

As the finder of fact, the Board is required to weigh and analyze all the evidence of record and to make determinations as to the credibility of the evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1998). "The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder." Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010). The Board may permissibly draw inferences from the medical evidence, including an overall reading of a VA report. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (the Board is permitted to draw inferences based on medical reports so long as the inference does not result in a medical determination).

The Board has considered testimony from the Veteran's hearing dated in March of 2014. The Veteran reports having had some problems in the upper back and neck after his shoulder surgery, and that over time, the spasms in his upper back started moving down to his lower back.  The Veteran acknowledges that the problems in his lower back started well after service, and states that when he had lumbar surgery in 2005, they [doctors] did not know what caused his lumbar disability.  He stated that it was not due to him doing anything, which is contradicted by his statements to mental health care providers. The Board also has considered the Veteran's statement that he felt his right shoulder was aggravating his neck condition, which in turn affected his posture, essentially resulting in pressure to the lower back. 

The Board has also considered all the Veteran's VA and private treatment records, and finds that the most probative evidence of record is the 2005 operative report and the May 2016 VA examination with associated addenda. This is because those records and reports took into consideration the lay statements as well as a review of the relevant medical history and included the findings of medical professionals who have expertise in determining what symptoms are present and the severity of such symptoms.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Degenerative arthritis of the lumbar spine is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The issue on appeal is based on the contention that a lumbar spine disability is related to service or to service-connected disabilities. The Veteran's service treatment reports and the post-service medical records have been discussed. A chronic condition is not shown during service, or for many years after separation from service. While the Board finds the Veteran's testimony to be credible, the weight of the evidence demonstrates that the Veteran does not currently have a lumbar spine disability that is qualified for VA disability compensation benefits. The evidence shows that the Veteran has a current lumbar spine disability. The service and VA treatment records, along with the examination and opinions noted above, establish that the condition was neither caused nor aggravated by service or a service-connected disability.  Furthermore, the record does not contain a medical opinion which is contrary to the conclusions contained in the April 2016 VA examination. 

For these reasons, the Board finds that the preponderance of the evidence of record is against a finding of service connection for scoliosis of the thoracic spine, and the appeal must be denied. As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107 (2016); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection of a lumbar spine disability, to include as secondary to service-connected disabilities is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


